Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered September 12, 1995, in favor of defendant dismissing the complaint, and bringing up for review a prior order, same court and Justice, which granted defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, with costs.
The parties’ initial, 45-minute meeting in New York was clearly exploratory in nature, leading to nothing more than a proposal that was itself the subject of further negotiations over the phone, by mail, and in meetings outside of New York. Such is not a transaction of business in New York within the meaning of CPLR 302 (a) (1) (see, Liederman Assocs. v Robotool Ltd., 154 AD2d 515). Concur—Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.